FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 RAMON CORTESLUNA,                                  No. 19-15105
              Plaintiff-Appellant,
                                                      D.C. No.
                      v.                           3:17-cv-05133-
                                                        JSC
 MANUEL LEON; ROBERT KENSIC;
 DANIEL RIVAS-VILLEGAS; CITY OF
 UNION CITY, California,                               ORDER
              Defendants-Appellees.


     On Remand from the United States Supreme Court

                      Filed January 12, 2022

     Before: Ronald Lee Gilman,* Susan P. Graber, and
             Daniel P. Collins, Circuit Judges.

                                Order




    *
      The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2                      CORTESLUNA V. LEON

                            SUMMARY**


                             Civil Rights

    On remand from the United States Supreme Court, the
panel affirmed the district court’s dismissal of the federal
claims against Defendant Daniel Rivas-Villegas and
remanded to the district court for consideration of the other
elements of Plaintiff’s Monell claim, noting that the Supreme
Court’s holding that Rivas-Villegas did not violate clearly
established law left undisturbed the majority’s conclusion that
Rivas-Villegas used excessive force.

    With respect to Plaintiff’s state-law claims relating to
Rivas-Villegas’s conduct, and Plaintiff’s other remaining
claims, including against other Defendants, the panel stated
that the prior majority opinion, Cortesluna v. Leon, 979 F.3d
645 (9th Cir. 2020), would remain the same.


                             COUNSEL

Audrey Smith and Robert G. Howie, Howie & Smith LLP,
San Mateo, California, for Plaintiff-Appellant.

Lori A. Sebransky and Kevin P. Allen, Allen Glaessner
Hazelwood & Werth LLP, San Francisco, California, for
Defendants-Appellees.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                   CORTESLUNA V. LEON                        3

James R. Touchstone and Denise L. Rocawich, Jones &
Mayer, Fullerton, California, for Amici Curiae California
State Sheriffs’ Association, California Police Chiefs
Association, and California Peace Officers’ Association.

Michael P. Stone and Muna Busailah, Stone Busailah LLP,
Pasadena, California, for Amicus Curiae Riverside Sheriffs’
Association.


                          ORDER

    In light of the recent order of the Supreme Court of the
United States, Rivas-Villegas v. Cortesluna, 142 S. Ct. 4
(2021) (per curiam), we affirm the district court’s dismissal
of the federal claims against Defendant Daniel
Rivas-Villegas. Because the Supreme Court’s holding that
Rivas-Villegas did not violate clearly established law left
undisturbed the majority’s conclusion that, viewing “all the
evidence in Plaintiff’s favor, Rivas-Villegas used excessive
force,” see Cortesluna v. Leon, 979 F.3d 645, 654 (9th Cir.
2020), we remand to the district court for consideration of the
other elements of Plaintiff’s Monell claim based on
Rivas-Villegas’s conduct and whether that claim can properly
be resolved on summary judgment. With respect to
Plaintiff’s state-law claims relating to Rivas-Villegas’s
conduct, and Plaintiff’s other remaining claims, including
against other Defendants, our prior majority opinion,
Cortesluna v. Leon, 979 F.3d 645 (9th Cir. 2020), remains
the same.